DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 14-17, and 20- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. "Latent Space Model for Road Networks to Predict Time-Varying Traffic." in: Cornell University Library; Social and Information Networks (hereinafter Deng).
Regarding claim 1: Deng teaches a method of, the method comprising:
A method for traffic prediction of a road network comprising: (Deng: pg. 1, abst.; Our framework enables real-time traffic prediction);
receiving, from a plurality of sensors, past traffic information corresponding to multiple locations on the road network; (Deng: pg. 1, col 1; we have been collecting data from 15000 loop detectors installed on the highways. . . [t]his dataset includes both inventory and real-time data for 15000 traffic sensors covering approximately 3420 
determining, by a processor (Deng: pg. 8, col. 2; We conducted our experiments with C++ on a Linux PC with i5-2400 CPU @ 3.10G HZ and 24GB memory);
temporal characteristics of the past traffic information corresponding to changes of characteristics of at least some of the multiple locations on the road network over time and spatial characteristics of the past traffic information corresponding to interactions between at least some of the multiple locations on the road network (Deng: pg. 1, col 2; topological (e.g., travel-speeds - weights - between two sensors on the same road segment are similar), and temporal (e.g., travel-speeds measured every 1 minute on a particular sensor are similar) correlations. These correlations can be exploited to alleviate the missing data problem; traffic conditions on a particular road segment can change rapidly in a short time (i.e., time-dependent) because of rush/non-rush hours and traffic incidents; each dimension of the embedded latent space represents a latent attribute, thus the attribute distribution of vertices and how the attributes interact with each other jointly determine the underlying traffic pattern; introduce the basic latent space model (Section 4.1) by considering the graph topology, and then incorporate both temporal and transition pattern) 
predicting, by the processor, predicted traffic information corresponding to a later time based on the determined temporal characteristics of the past traffic information and the determined spatial characteristics of the past traffic information; (Deng: pg. 1, col 1; Latent Space Modeling for Road Networks (LSM-RN), which enables more accurate and scalable traffic prediction by utilizing both topology similarity and temporal correlations. Specifically, with LSM-RN, vertices of dynamic road network are embedded into a latent space, where two vertices that are similar in terms of both time-series traffic behavior and the road network topology are close to each other in the latent space);
receiving, from the plurality of sensors, detected additional traffic information corresponding to the later time for at least some of the multiple locations on the road network; (Deng: pg. 7, col 2 ; dataset includes both inventory and real-time data for 15000 traffic sensors);
and updating, by the processor, the temporal characteristics of the traffic information and the spatial characteristics of the traffic information based on the predicted traffic information and the detected additional traffic information. (Deng: pg.2, col 1; our LSMRN model can strike a balance between accuracy and efficiency for real-time forecasting. Specifically, we consider a setting with a predefined time window where at each time window (e.g., 5 minutes), we learn our traffic model with the proposed incremental inference approach on-the-fly, and make predictions for the next time span). 
Regarding claim 2, as detailed above, Deng teaches the invention as detailed with respect to claim 1. Deng further teaches:
receiving the past traffic information further includes receiving at least one of a vehicle speed or a vehicle density for at least some of the multiple locations at multiple time intervals. (Deng: pg. 1, col 1; we have been collecting data from 15000 loop detectors installed on the highways. . . [t]his dataset includes both inventory and real-time data for 15000 traffic sensors covering approximately 3420 miles [including] speed, volume (number of cars passing from sensor locations) and occupancy).
Regarding claim 3, as detailed above, Deng teaches the invention as detailed with respect to claim 1. Deng further teaches:
each of the plurality of sensors includes a traffic loop sensor configured to detect a vehicle speed and a vehicle density over a particular segment of a road. (Deng: pg. 1, col 1; we have been collecting data from 15000 loop detectors installed on the highways. . . [t]his dataset includes both inventory and real-time data for 15000 traffic sensors covering approximately 3420 miles [including] speed, volume (number of cars passing from sensor locations) and occupancy) 
Regarding claim 4, as detailed above, Deng teaches the invention as detailed with respect to claim 1. Deng further teaches:
representing the road network via a plurality of vertices each corresponding to an intersection or an end of a road and a plurality of edges interconnecting each of the plurality of vertices and wherein the past or current traffic information includes a vehicle speed along an edge. (Deng: pg. 3, col 1; We denote a road network as a directed graph N = (V,E), where V is the set of vertices and E ∈ V × V is the set of edges, respectively. A vertex vi ∈ V models a road intersection or an end of road. An edge e(vi, vj ), which connects two vertices, represents a directed network segment.) 
Regarding claim 5, as detailed above, Deng teaches the invention as detailed with respect to claim 1. Deng further teaches:
updating the temporal characteristics of the traffic information and the spatial characteristics of the traffic information based on the predicted traffic information and the detected additional traffic information is performed using a combination of global learning and incremental learning. (Deng: pg.2, col 1; Leveraging global and incremental learning algorithms our LSMRN model can strike a balance between accuracy and efficiency for real-time forecasting. Specifically, we consider a setting with a predefined time window where at each time window (e.g., 5 minutes), we learn our traffic model with the proposed incremental inference approach on-the-fly, and make predictions for the next time span). 
Regarding claim 6, as detailed above, Deng teaches the invention as detailed with respect to claim 1. Deng further teaches:
predicting, by the processor, additional predicted traffic information corresponding to traffic information at locations other than locations associated with sensors (Deng: pg. 3, col. 2 ; we describe our LSM-RN model in the context of traffic prediction. We first introduce the basic latent space model (Section 4.1) by considering the graph topology, and then incorporate both temporal and transition patterns (Section 4.2). Finally, we describe the complete LSM-RN model to solve the traffic prediction problem with missing data);
based on the determined temporal characteristics of the past traffic information and the determined spatial characteristics of the past traffic information. (Deng: pg. 5, col. 1 - 2; our LSM-RN model jointly learns the spatial and temporal properties.) 
Regarding claim 7, as detailed above, Deng teaches the invention as detailed with respect to claim 1. Deng further teaches:
the method can be used to predict traffic for periodic road network events and irregular road network events. (Deng: pg. 4, col 1; The behavior of the vertices of road networks may evolve pretty quickly. For instance, the behavior of a vertex that is similar to that of a highway vertex during normal traffic condition, may become similar to that of an arterial street node during congestion hours. Because the behavior of each vertex can change over time, we must employ a time-dependent modeling for attributes of vertices for real-time traffic prediction. Therefore, we add the time dependent effect of attributes into our traffic model).
Regarding claim 8, as detailed above, Deng teaches the invention as detailed with respect to claim 1. Deng further teaches:
the road network is modeled using a first matrix to represent the temporal characteristics of the past traffic information and a second matrix to represent the spatial characteristics of the past traffic information (Deng: pg.3 , col 1; We denote a road network as a directed graph N = (V,E), where V is the set of vertices and E ∈ V × V is the set of edges, respectively. A vertex vi ∈ V models a road intersection or an end of road. An edge e(vi, vj ), which connects two vertices, represents a directed network segment. Each edge e(vi, vj ) is associated with a travel speed c(vi, vj ) (e.g., 40 miles/hour). In addition, N has a corresponding adjacency matrix representation, denoted as G, whose (i, j)th entry represents the edge weight between the ith and jth vertices).
Regarding claim 9, as detailed above, Deng teaches the invention as detailed with respect to claim 8. Deng further teaches:
predicting the predicted traffic information includes performing matrix operations using the first matrix and the second matrix. (Deng: pg. 3, col 2; given a snapshot of road network G, we aim to learn two matrices U and B, where matrix U ∈ Rn×k + denotes the latent attributes of vertices, and matrix B ∈ Rk×k + denotes the attribute interaction patterns. The product of UBUT represents the traffic speed between any two vertices, where we use to approximate G).
Regarding claim 10, as detailed above, Deng teaches the invention as detailed with respect to claim 8. Deng further teaches:
updating the temporal characteristics of the traffic information and the spatial characteristics of the traffic information includes performing matrix operations using the first matrix and the second matrix. (Deng: pg. 4, col 2; we must employ a time-dependent modeling for attributes of vertices for real-time traffic prediction. Therefore, we add the time dependent effect of attributes into our traffic model. Specifically, for each t ≤ T , we aim to learn a corresponding time-dependent latent attribute representation Ut. Although the latent attribute matrix Ut is time-dependent, we assume that the attribute interaction matrix B is an inherent property, and thus we opt to fix B for all timestamps).
Regarding claim 11, as detailed above, Deng teaches the invention as detailed with respect to claim 1. Deng further teaches:
determining, by the processor, aggregated past traffic information by averaging the past traffic information over a predetermined time interval for each of the plurality of sensors, wherein (Deng: pg. 3, col 1; a sensors (i.e., a loop detector) is located at one segment of road network N, which provides a reading (e.g., 40 miles/hour) per sampling rate (e.g., 1 min). We divide one day into different intervals, where span is the length of each time interval. For example, when span = 5 minutes, we have 288 time intervals per day. For each time interval t, we aggregate the readings of one sensor. . . Therefore, at each timestamp t, we have a road network snapshot Gt from traffic sensors.) 
determining the temporal characteristics and the spatial characteristics is based on the aggregated past traffic information. (Deng: pg.3 , col 2; given a snapshot of road network G, we aim to learn two matrices U and B, where matrix U ∈ Rn×k + denotes the latent attributes of vertices, and matrix B ∈ Rk×k + denotes the attribute interaction patterns. The product of UBUT represents the traffic speed between any two vertices, where we use to approximate G).
Regarding claim 14, Deng teaches:
a plurality of sensors positioned at multiple locations on the road network and configured to detect past traffic information; (Deng: pg. 1, col 1; we have been collecting data from 15000 loop detectors installed on the highways. . . [t]his dataset includes both inventory and real-time data for 15000 traffic sensors covering approximately 3420 miles [including] speed, volume (number of cars passing from sensor locations) and occupancy);
a network access device configured to receive the past traffic information from the plurality of sensors; (Deng: pg. 7, col 2 000; dataset includes both inventory and real-time data for 15000 traffic sensors [where real time data requires a collection network]);
and a prediction processor (Deng: pg. 8, col. 2; We conducted our experiments with C++ on a Linux PC with i5-2400 CPU @ 3.10G HZ and 24GB memory);
coupled to the network access device predicting predicted traffic information corresponding to a later time based on the determined temporal characteristics of the past traffic information and the determined spatial characteristics of the past traffic information, (Deng: pg. 1, col 1; Latent Space Modeling for Road Networks (LSM-RN), which enables more accurate and scalable traffic prediction by utilizing both topology similarity and temporal correlations. Specifically, with LSM-RN, vertices of dynamic road network are embedded into a latent space, where two vertices that are similar in terms of both time-series traffic behavior and the road network topology are close to each other in the latent space);
receive detected additional traffic information corresponding to the later time for at least some of the multiple locations on the road network (Deng: pg. 7, col 2; dataset includes both inventory and real-time data for 15000 traffic sensors).
Regarding claim 15, as detailed above, Deng teaches the invention as detailed with respect to claim 14. Deng further teaches:
each of the plurality of sensors includes at least one of a traffic loop sensor, an optical sensor, a camera, a line of sight sensor, or a global positioning system (GPS) sensor and is configured to detect at least one of a volume of vehicles, an occupancy of the vehicles, or a speed of the vehicles. (Deng: pg. 1, col 1; we have been collecting data from 15000 loop detectors installed on the highways. . . [t]his dataset includes both inventory and real-time data for 15000 traffic sensors covering approximately 3420 miles [including] speed, volume (number of cars passing from sensor locations) and occupancy).
Regarding claim 16, as detailed above, Deng teaches the invention as detailed with respect to claim 14. Deng further teaches:
updating the temporal characteristics of the traffic information and the spatial characteristics of the traffic information based on the predicted traffic information (Deng: pg. 5, col. 1 - 2; the general idea is to jointly infer and cyclically update all the latent attribute matrices Ut, B and A. In particular, we first jointly learn the latent attributes for each time t from all the graph snapshots (Lines 2– 4). Based on the sequence of time-dependent latent attributes < U1,U2, · · · , UT >, we then learn the global attribute interaction pattern B and the transition matrix A (Lines 6–7). From Algorithm 1, we now explain how our LSM-RN model jointly learns the spatial and temporal properties. Specifically, when we update the latent attribute of one vertex Ut(i), the spatial property is preserved by (1) considering the latent positions of its adjacent vertices (Yt ⊙ Gt), and (2) incorporating the local graph Laplacian constraint (i.e., matrix W and D). Moreover, the temporal property of one vertex is then captured by leveraging its latent attribute in the previous and next timestamps (i.e., Ut−1(i) and Ut+1(i)), as well as the transition matrix);
and the detected additional traffic information (Deng: pg. 4, col 1; The behavior of the vertices of road networks may evolve pretty quickly. For instance, the behavior of a vertex that is similar to that of a highway vertex during normal traffic condition, may become similar to that of an arterial street node during congestion hours. Because the behavior of each vertex can change over time, we must employ a time-dependent modeling for attributes of vertices for real-time traffic prediction. Therefore, we add the time dependent effect of attributes into our traffic model);
by using a combination of global learning and incremental learning. (Deng: pg. 2, col 1; Leveraging global and incremental learning algorithms our LSMRN model can strike a balance between accuracy and efficiency for real-time forecasting).
Regarding claim 17, as detailed above, Deng teaches the invention as detailed with respect to claim 14. Deng further teaches:
the prediction processor is further configured to predict additional predicted traffic information corresponding to traffic information at locations other than locations associated with sensors based on the determined temporal characteristics of the past traffic information and the determined spatial characteristics of the past traffic information. (Deng: pg. 2, col 1; each dimension of the embedded latent space represents a latent attribute, thus the attribute distribution of vertices and how the attributes interact with each other jointly determine the underlying traffic pattern. To enforce the topology of road network, LSM-RN adds a graph Laplacian constraint which not only enables global graph similarity, but also completes the missing data by a set of similar edges with non-zero readings. Subsequently, we incorporate the temporal properties into our LSM-RN model by considering time-dependent latent attributes and a global transition process).
Regarding claim 20. Deng teaches:
receiving, from a plurality of sensors, past traffic information corresponding to multiple locations on the road network; (Deng: pg. 1, col 1; we have been collecting data from 15000 loop detectors installed on the highways. . . [t]his dataset includes both inventory and real-time data for 15000 traffic sensors covering approximately 3420 miles [including] speed, volume (number of cars passing from sensor locations) and occupancy);
determining, by a processor (Deng: pg. 8, col. 2; We conducted our experiments with C++ on a Linux PC with i5-2400 CPU @ 3.10G HZ and 24GB memory);
and based on the past traffic information, temporal characteristics of the past traffic information corresponding to changes of characteristics of at least some of the multiple locations on the road network over time, and spatial characteristics of the past traffic information corresponding to interactions between at least some of the multiple locations on the road network; (Deng: pg. 1, col 2; topological (e.g., travel-speeds - weights - between two sensors on the same road segment are similar), and temporal (e.g., travel-speeds measured every 1 minute on a particular sensor are similar) correlations. These correlations can be exploited to alleviate the missing data problem; traffic conditions on a particular road segment can change rapidly in a short time (i.e., time-dependent) because of rush/non-rush hours and traffic incidents; each dimension of the embedded latent space represents a latent attribute, thus the attribute distribution of vertices and how the attributes interact with each other jointly determine the underlying traffic pattern; introduce the basic latent space model (Section 4.1) by considering the graph topology, and then incorporate both temporal and transition pattern);
predicting, by the processor, predicted traffic information corresponding to traffic information at locations other than those associated with sensors at a later time based on the determined temporal characteristics of the past traffic information and the determined spatial characteristics of the past traffic information by performing matrix operations; (Deng: pg. 1, col 1; Latent Space Modeling for Road Networks (LSM-RN), which enables more accurate and scalable traffic prediction by utilizing both topology similarity and temporal correlations. Specifically, with LSM-RN, vertices of dynamic road network are embedded into a latent space, where two vertices that are similar in terms of both time-series traffic behavior and the road network topology are close to each other in the latent space);
receiving, from the plurality of sensors, detected additional traffic information corresponding to the later time for at least some of the multiple locations on the road network; (Deng: pg. 7, col 2; dataset includes both inventory and real-time data for 15000 traffic sensors);
and updating, by the processor, the temporal characteristics of the traffic information and the spatial characteristics of the traffic information based on the predicted traffic information and the detected additional traffic information. (Deng: pg.2, col 1; our LSMRN model can strike a balance between accuracy and efficiency for real-time forecasting. Specifically, we consider a setting with a predefined time window where at each time window (e.g., 5 minutes), we learn our traffic model with the proposed incremental inference approach on-the-fly, and make predictions for the next time span). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 18, and 19- are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Yoshikawa et al. (US 20060004511 A1) (hereinafter Yoshikawa).
Regarding claim 12, as detailed above, Deng teaches the invention as detailed with respect to claim 1 but, Deng does not explicitly teach a navigation processor to calculate a route from a user provided origin and destination. However, Yoshikawa does teach:
receiving, by a navigation processor of a navigation server, a route request from a navigation interface provider including a starting location and a destination; (Yoshikawa: ¶ 058; the user may operate an input unit of the onboard device [31] to send a request for distributing DRG data to the information distribution server [11]. After the onboard device [31] receives the request for distributing DRG data, the onboard device [31] may transfer, for example, a current position, a destination, and/or a search condition, to the information distribution server [11]);
receiving, by the navigation processor, the predicted traffic information; (Yoshikawa: ¶ 061; may generate predicted traffic information at the calculated predicted passing times, and may distribute DRG distribution data to the onboard device [31]);
determining, by the navigation processor, a route from the starting location to the destination based on the predicted traffic information; (Yoshikawa: ¶ 063; Then according to an area, in which traffic might get heavy, predicted congestion information is generated. A standard time of the predicted congestion information is set at a time at which the vehicle is expected to pass through the area, that is, a predicted vehicle passing time);
and transmitting, by the navigation processor, the route to the navigation interface provider. (Yoshikawa: ¶ 078; the information distribution server [11] may distribute DRG data, including the predicted congestion information for the recommended route [53], the alternate route [54], and all links in the specified area [55], to the onboard device [31]. The onboard device [31] may receive the predicted congestion information from the information distribution server [11], executes DRG, and reliably searches for a route to avoid traffic congestion);
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Deng with the further teachings of Yoshikawa based on a motivation to develop the best traffic information prediction method that provides the shortest travel time based on the measured traffic information. (Yoshikawa: ¶ 007 - 010).
Regarding claim 13, as detailed above, Deng and Yoshikawa teach the invention as detailed with respect to claim 12. Yoshikawa further teaches:
outputting, by the navigation interface provider, navigation instructions corresponding to the route. (Yoshikawa: ¶ 021; The onboard device [31] may include a display device, such as, for example, a liquid crystal display).
Regarding claim 18, as detailed above, Deng teaches the invention as detailed with respect to claim 14 but, Deng does not explicitly teach a networked navigation server to calculate a route from a user provided origin and destination. However, Yoshikawa does teach:
a navigation server having a navigation network access device configured to communicate with the prediction processor, and a navigation processor configured to: (Yoshikawa: ¶ 040 - 041; The information distribution server [11] may search for routes through the specified area [55], generate predicted traffic information for the searched routes, and distribute the information to the onboard device [31]. The information distribution server [11] may include a communication unit [17], for example, for communicating with the onboard device [31]. When the communication unit [17] receives, for example, a request for route search and/or a request for predicted congestion information, the communication unit [17] may identify the onboard device [31] that transferred the distribution request. Then, the communication unit [17] may send the requested data to the identified onboard device [31]);
receive a route request from a navigation interface provider including a starting location and a destination via the network access device; (Yoshikawa: ¶ 058; the user may operate an input unit of the onboard device [31] to send a request for distributing DRG data to the information distribution server [11]. After the onboard device [31] receives the request for distributing DRG data, the onboard device [31] may transfer, for example, a current position, a destination, and/or a search condition, to the information distribution server [11]);
receive the predicted traffic information from the prediction processor via the network access device; determine a route from the starting location to the destination based on the predicted traffic information (Yoshikawa: ¶ 063; Then according to an area, in which traffic might get heavy, predicted congestion information is generated. A standard time of the predicted congestion information is set at a time at which the vehicle is expected to pass through the area, that is, a predicted vehicle passing time);
and transmit the route to the navigation interface provider. (Yoshikawa: ¶ 078; the information distribution server [11] may distribute DRG data, including the predicted congestion information for the recommended route [53], the alternate route [54], and all links in the specified area [55], to the onboard device [31]. The onboard device [31] may receive the predicted congestion information from the information distribution server [11], executes DRG, and reliably searches for a route to avoid traffic congestion).
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Deng with the further teachings of Yoshikawa based on a motivation to develop a traffic information prediction system that provides the shortest travel time based on the measured traffic information. (Yoshikawa: ¶ 007 - 010).
Regarding claim 19, as detailed above, Deng and Yoshikawa teach the invention as detailed with respect to claim 18. Yoshikawa further teaches the method comprising:
the navigation interface provider having an input device configured to receive the starting location and the destination (Yoshikawa: ¶ 058; the user may operate an input unit of the onboard device [31] to send a request for distributing DRG data to the information distribution server [11]. After the onboard device [31] receives the request for distributing DRG data, the onboard device [31] may transfer, for example, a current position, a destination, and/or a search condition, to the information distribution server [11]);
and an output device configured to output navigation instructions corresponding to the route. (Yoshikawa: ¶ 021; The onboard device [31] may include a display device, such as, for example, a liquid crystal display).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scofield et al. (US 20110106416 A1) describes a networked processor-equipped device that communicates with a server to predict expected road traffic conditions based on historical and current data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                              

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663